 Office of                                                                                  Sarah S. Park
 General Counsel                                                                            Counsel

 Eve Burton
 Executive Vice President
 Chief Legal Officer
                             March 16, 2021
 Jonathan R. Donnellan
 Mark C. Redman              VIA ECF
 Vice President
 Co‐General Counsel
                             The Hon. Mark A. Roberts
 Kenan J. Packman
 Maureen Walsh Sheehan
                             United States Magistrate Judge
 Ravi V. Sitwala             U.S. District Court for the Northern District of Iowa
 Jack Spizz                  111 Seventh Avenue SE
 Associate General Counsel
                             Cedar Rapids, IA 52401
 Carolene S. Eaddy
 Vice President              Re:    NuStar Farms, LLC et al. v. Lizza et al.,
 Corporate Human Resources
                                    Case No. 5:20-cv-04003-CJW-MAR
 Jennifer G. Tancredi
 Debra S. Weaver
 Senior Counsel
                             Dear Judge Roberts:

 Catherine A. Bostron               We and Faegre Drinker Biddle & Reath LLP represent Defendants
 Corporate Secretary
                             Ryan Lizza and Hearst Magazine Media, Inc. in this defamation action
 Sultan Barazi               brought by Plaintiffs NuStar Farms, LLC (“NuStar”), Anthony Nunes, Jr., and
 Liddy Barrow*               Anthony Nunes, III. We submit this notice to outline proposed matters to be
 Nathaniel S. Boyer
 Lisa Bozman                 discussed during the upcoming status conference scheduled before the Court
 David Brioso                on March 18, 2021. See ECF No. 71.
 Michael A. Canencia
 James Coil
 Adam Colón                         Defendants and Plaintiffs have continued to meet and confer, and
 Howard Davis                Defendants respectfully request that the Court so order certain agreed-upon
 Travis P. Davis
 Ignacio Diaz*               matters on the record accordingly. See infra Point I.
 Vincent Floyd*
 Kerry A. Flynn
 Matthew Greenfield
                                      Notwithstanding those areas of cooperation, Defendants regret to
 Diego Ibargüen              report that the parties are again at an impasse concerning the incompleteness
 Monika Jedrzejowska         of Plaintiffs’ response to Defendants’ Interrogatory No. 1. Despite several
 Kate Mayer
 Marianne Chow Newman        efforts to confer with Plaintiffs’ counsel, Defendants must once more seek the
 Aimee Nisbet*               Court’s intervention on Interrogatory No. 1, out of concern over Defendants’
 Sarah S. Park               ability to conduct discovery—in particular, depositions—in a streamlined
 Suzanne Peters
 Andrea S. Ryken             manner within the schedule the Court has set. See infra Point II. And at the
 Eva M. Saketkoo             end of the letter, Defendants respond to the purported discovery issues raised
 Jennifer Schanes
 Nina Shah
                             by Plaintiffs in their submission to chambers yesterday evening. See infra
 Federica Tigani*            Point III.
 Kitty Yang*
 Stephen H. Yuhan
                                                                                            300 West 57th Street
 Jim Zeng
                                                                                            New York, NY 10019
 Counsel
                                                                                            T 212.649.2042
* Not admitted or                                                                           Sarah.Park@hearst.com
  resident in New York
                   Case 5:20-cv-04003-CJW-MAR Document 81 Filed 03/16/21 Page 1 of 6
         Magistrate Judge Roberts
         March 16, 2021
         Page 2



             I.       Plaintiffs’ Productions in Response to Defendants’ First
                      Request for Production of Documents.

                 On March 3, 2021, the parties met and conferred, and Plaintiffs
         represented that they had as of that date produced all documents for the time
         period of 2006 to the present in their possession, custody, and control,
         responsive to Defendants’ First Set of Requests for Production of Documents
         (“First RFP”), with respect to the following categories:

                  All documents showing employment authorization and identity for
                   Plaintiffs’ workers, including all I-9s and associated records
                  All quarterly wage reports
                  All Forms W-2, W-4, 1099
                  All of Plaintiffs’ financial records (tax returns, financial statements,
                   income statements, statements of cash flows, balance sheets, budgets,
                   bank statements)
                  All payroll and other records identifying employees, including any
                   records of payments to such employees
                  All documents concerning subsidies and stimulus funds
                  All customer lists
                  All documents on participation in trade organizations
                  Plaintiffs’ health and medical records

                 Defendants respectfully seek entry of Plaintiffs’ representation into the
         record, so Defendants may proceed in reasonable reliance on this
         representation and draw appropriate inferences from it.1

             II.      Plaintiffs’ Incomplete Responses to Interrogatory No. 1.

                 The Court has addressed Plaintiffs’ obligation to respond to
         Interrogatory No. 1 multiple times now. Regrettably, Defendants must again
         raise this issue, as Plaintiffs have yet to provide a complete verified answer to


         1
                  Plaintiffs declined to make the same representation with respect to all documents
         showing damages. Plaintiffs have also taken under advisement Defendants’ request for
         native or electronic data, including any general ledgers underlying the income statements
         and other financial and payroll records that have been produced to Defendants. During
         the meet and confer, Plaintiffs represented that they soon will supplement their written
         responses to the First RFP to clarify what, if any, documents concerning damages have
         not been produced, and Defendants accordingly table these issues while expressly
         reserving all rights, including to raise them with the Court if necessary.




Case 5:20-cv-04003-CJW-MAR Document 81 Filed 03/16/21 Page 2 of 6
         Magistrate Judge Roberts
         March 16, 2021
         Page 3


         Interrogatory No. 1, and Plaintiffs have definitively stated they will not
         engage with Defendants in further attempts to resolve the issue.

                By no later than March 5, 2021, as agreed by the parties and directed
         by the Court, Plaintiffs were due to serve a partial response to Interrogatory
         No. 1—the names and Social Security Numbers of all Plaintiffs’ workers from
         2006 to the present. Per the Interrogatory’s definitions, Plaintiffs must
         provide such information for both employees and non-employees, including
         any independent contractors or other workers not on the payroll.

                On March 5, 2021, Plaintiffs served




                                                       Plaintiffs did not comply with their
         obligation to respond in full. It is all the more inappropriate since Plaintiffs,
         as of submission of this letter, have not provided a signed verification that the
         Interrogatory was answered fully under oath, as required by Federal Rule
         33(b). Rather, Plaintiffs suggest they will not certify, or even vouch for the
         accuracy of their response as a list of all workers.

                Such a response falls far short of what the Rules require. This is
         especially true in a case involving undocumented workers, for whom there
         may well be no formal payroll records.

                 Upon receipt of this incomplete response, Defendants asked whether
         Plaintiffs utilized any workers or employees who would not appear on the
         cited records (including those engaged prior to January 1, 2013, as well as
         non-employees or other workers not on payroll). Defendants further asked
         whether Plaintiffs had knowledge of the workers’ complete names.
         Defendants also requested an updated verification page by, at the latest,
         March 17.




Case 5:20-cv-04003-CJW-MAR Document 81 Filed 03/16/21 Page 3 of 6
         Magistrate Judge Roberts
         March 16, 2021
         Page 4



                 Plaintiffs responded that they will not answer these questions,
         complaining of “nit-pick[ing]” and describing Defendants’ questions as “a
         rabbit hole” down which Plaintiffs refused to go.

                 Plaintiffs are due to serve complete responses to the remainder of
         Interrogatory No. 1 by tomorrow (March 17). However, by virtue of the
         incompleteness of the list produced on March 5, the responses served on
         March 17 also necessarily will be incomplete,
                                       2
                                       Any verification will, similarly, be deficient as it
         will not attest to the accuracy or completeness of the response in view of the
         disclaimer.

                 Defendants therefore respectfully ask the Court to order complete
         verified responses to Interrogatory No. 1 by no later than March 19, 2021.
         Even if responses remain facially incomplete by that date, Defendants are
         entitled to Plaintiffs’ verification that their responses represent the totality of
         their knowledge and completion of a full search and disclosure, to permit
         Defendants and the Court to draw necessary inferences from, among other
         things, the absence of names, records, and complete and contemporaneous
         documentation of employment eligibility at the time of hire.

                 Defendants are eager to schedule depositions. It is highly likely that in
         addition to Plaintiffs themselves and third parties who may have knowledge of
         Plaintiffs’ labor and employment practices or claimed damages, Defendants
         may need to depose a number of Plaintiffs’ current and former workers.
         While Defendants hope to streamline discovery and hold down the number of
         depositions—particularly in the latter category of workers—this is proving
         difficult to do as Plaintiffs continue to balk at providing necessary information
         on this critical group of witnesses. Defendants do not at this time formally
         seek to expand the number of fact depositions available to each side, but
         reserve the right to do so, should Plaintiffs’ recalcitrance persist. Defendants
         therefore hope the Court can provide a preliminary view on such an expansion
         of the deposition limits so this issue can be presented formally should the
         parties reach impasse on it.




         2
                 Defendants further reserve the right to object to any other deficiencies that may
         be apparent from the responses that will be served on March 17.




Case 5:20-cv-04003-CJW-MAR Document 81 Filed 03/16/21 Page 4 of 6
         Magistrate Judge Roberts
         March 16, 2021
         Page 5


            III.    Plaintiffs’ Purported Discovery Issues Are
                    a Meritless Attempt to Manufacture Discovery Grievances.

                Plaintiffs’ purported discovery complaints are non-issues and do not
         represent genuine disputes between the parties. Each is addressed seriatim
         below.

                 1.      Lizza’s Original Notes, Original Emails, and Text Messages.
         Mr. Lizza has produced all of the notes, emails, and text messages relating to
         the Article that are within his possession, custody, and control, searching his
         email account, text messages, and digital and hard copy files for responsive
         documents. Indeed, Plaintiffs’ letter describes many pages of notes of emails
         that Mr. Lizza has produced, including original notes. To the extent any
         documents no longer exist, that is the result of Mr. Lizza’s standard retention
         practices, which Plaintiffs’ counsel is welcome to explore at a deposition of
         Mr. Lizza.

                Defendants’ counsel has provided this response to Plaintiffs’ counsel
         on multiple occasions, including in a detailed email on March 5. It is not clear
         why Plaintiffs’ counsel is now raising this with the Court, having not taken
         issue with the March 5 email.

                2.      Complete Copies of All Audio Recordings. Again, Mr. Lizza
         has produced complete copies of all audio recordings in his possession,
         custody, and control. He has produced many hours of recordings, including
         recordings of interviews with the sources central to his story. If Plaintiffs
         have further questions, they can explore the topic further at a deposition of
         Mr. Lizza.

                 3.      Fact-Checkers/Researchers/Editors/Directors/etc. Defendants
         have produced all the non-privileged and responsive notes, emails, and other
         correspondence located after a reasonable and diligent search of relevant
         custodians’ files. Hearst has produced to Plaintiffs a copy of its written
         retention policies, and Plaintiffs are welcome to explore the matter further at a
         deposition.

                 It is telling that Plaintiffs focus on the question of whether one of the
         on-the-record sources in the Article (Father James Callahan) was, in fact,
         wearing a “Hawaiian shirt” at the time he was interviewed with Mr. Lizza.
         This is not a relevant issue. But, if Plaintiffs want to understand why Hearst
         has not produced detailed notes concerning Father Callahan’s attire, they are
         welcome to explore that in depositions.




Case 5:20-cv-04003-CJW-MAR Document 81 Filed 03/16/21 Page 5 of 6
         Magistrate Judge Roberts
         March 16, 2021
         Page 6



                 4.      Esquire Staff. Today, Defendants are supplementing their
         response to Interrogatory No. 7 with the names of Hearst editorial staff
         involved in confirming the accuracy of the statements in the Article. This
         issue has therefore been resolved.

                 5.      Lizza’s Phone Records. Mr. Lizza’s phone records—
         identifying incoming and outgoing calls—will include information concerning
         other, unrelated reporting by Mr. Lizza that is privileged pursuant to any and
         all applicable shield laws and reporters’ privileges. Defendants have
         repeatedly inquired with Mr. Lizza’s cell phone carrier in writing and by
         phone, but have been unsuccessful in obtaining call detail logs. Defendants
         continue to diligently attempt to obtain the records from the carrier. Should
         Plaintiffs choose to subpoena these records, Defendants would object to the
         production of any privileged information and would therefore seek to redact
         the records as appropriate.

                 Defendants shall be prepared to address the above issues and any
         others deemed appropriate by the Court at the coming conference.

                We appreciate the Court’s willingness to conduct these conferences
         and thank you for taking the time to do so.



                                                      Respectfully submitted,


                                                       /s/   Sarah S. Park
                                                             Sarah S. Park*

                                                      *Admitted pro hac vice
         cc: all counsel of record (by CM/ECF)




Case 5:20-cv-04003-CJW-MAR Document 81 Filed 03/16/21 Page 6 of 6
